Title: [Diary entry: 16 January 1786]
From: Washington, George
To: 

Monday 16th. Thermometer at 35 in the Morng.  at Noon and 38 at Night. Lowering Morning with theatnings, & spittings of Snow till about Noon when the wind (for before it was calm) came out at No. West tho’ not hard dispelled the Clouds. Run round my Plantation at the Ferry and on my return found a Mr. Armstrong here on business of Mr. Balch’s respectg. my Nephews—who after dining returned. Began, from an appreh[ensio]n that there would not be much frost to put Ice in to my Ice Ho[use] tho there was but little of it. Sent my Stone Mason—Cornelius McDermott Roe, to the Proprietors of the Quarries of free Stone along down the River to see if I could be supplied with enough of a proper kind to repair my Stone Steps & for other purposes.